Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (U.S. 10,705,479).
	Sato teach an image forming apparatus 1 (Fig.1) to which a developer supply container 7 is detachable attachable, the image forming apparatus comprising a photosensitive drum 51, an optical box 6 for irradiating the photosensitive drum with light to form an electrostatic latent image, a developer bearing member 13 which develops the electrostatic latent image with developer, a developer container 10 having a conveyance supply pipe 110 to receive the developer, wherein when viewed along the rotational axis direction of the photosensitive member, the optical box overlaps at least the supply portion (col.4, lines 50-56). It is noted that the “supply port” for receiving developer from the developer supply can be interpreted as parts of the supply portion which includes the reception port 112, conveyance pipe 110, and discharge portion 113. 
	Regarding claim 2, the developer container 10 includes a storage portion 11  having the developer bearing member 13; the supply portion connects a supply port (e.g. the reception port 112) with the storage portion via the conveyance pipe 110; the length in the rotational axis direction of the storage portion (conveyance pipe length) is shorter than the length of the storage portion (essentially the width of the photoreceptor/developer bearing member). 
	Regarding claim 3, the storage portion and optical box do not overlap when viewed in a vertical direction; the storage portion and supply portion do not overlap when view in the vertical direction. 
	Regarding claim 4, the optical box, supply portion, are disposed “in a region” where the storage portion is located; the region being broad enough to be interpreted as the interior of the image forming apparatus.

3.	Claims 1-2,4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chueh (U.S. 2018/0210367).
Chueh teach an image forming apparatus 1 (Fig.1) to which a developer supply container 31 is detachable attachable, the image forming apparatus comprising a photosensitive drum 20, an optical box 50,33,40 for irradiating the photosensitive drum with light to form an electrostatic latent image, a developer bearing member 39 which develops the electrostatic latent image with developer, a developer container 32 having a toner supply port 37 to receive the developer, wherein when viewed along the rotational axis direction of the photosensitive member, the optical box overlaps at least the supply port. 
	Regarding claim 2, the developer container 32 has a storage portion having the developer bearing member 39 within the storage portion, a supply portion (supply channel 37 connecting a supply port (top portion of supply channel) and the storage portion; the supply portion has a length shorter than the storage portion in the rotational axis direction of the photosensitive drum as seen in Fig.2.
	Regarding claim 4, the optical box, supply portion, are disposed “in a region” where the storage portion is located; the region being broad enough to be interpreted as the interior of the image forming apparatus.

4.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 5, the supply port and the drive source for driving a recording material conveyance member being disposed on opposite sides with the optical box therebetween is not taught or suggested by the prior art of record. 
	Regarding claims 6-7, a circuit board to supply the optical box with power being orientated to intersect a horizonal direction of the image forming apparatus and the supply port being disposed between the photosensitive member and circuit board is not taught or suggested by the prior art of record.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Okawa et al., Tsujioka, Takahashi et al., Ono, Sato et al., Tsurusaki, and Jung et al. all teach configurations of optical boxes and developer supply systems which are relevent to the claimed invention.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852